Citation Nr: 1129646	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  05-17 454	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a shoulder disability, including as secondary to a service-connected cervical spine disorder.

2.  Entitlement to service connection for a leg disability.

3.  Entitlement to an initial rating in excess of 10 percent for compression fracture, C-6, with degenerative disc disease of the cervical spine, from February 6, 2004, to March 31, 2005.

4.  Entitlement to a rating in excess of 30 percent for compression fracture, C-6, with degenerative disc disease of the cervical spine from March 31, 2005.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Regional Office (RO) in Waco, Texas, which denied the Veteran's attempt to reopen his claims of entitlement to service connection for a shoulder disorder and leg disorder; the rating action granted service connection for compression fracture, C6, with degenerative disc disease of the cervical spine, evaluated as 10 percent disabling, effective February 6, 2004.  Subsequently, in December 2005, a Decision Review Officer's (DRO) decision increased the evaluation for the cervical spine disorder from 10 percent to 30 percent, effective March 31, 2005.  That, however, is not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  Supplemental statements of the case (SSOCs) were issued in January 2006, March 2006, August 2007, and June 2009.  

In October 2009, the Veteran appeared and offered testimony at a hearing before the undersigned Veteran's Law Judge sitting at the RO.  A transcript of that hearing is of record.  



In a February 2010 decision, the Board reopened the claims of entitlement to service connection for a shoulder disability and leg disability.  The Board then remanded those issues, along with the issue of higher evaluations for compression fracture, C6, with degenerative disc disease of the cervical spine for additional evidentiary development.  Following the requested development, another SSOC was issued in April 2011.  


FINDINGS OF FACT

1.  A shoulder disability is not shown to be related to military service or to service-connected compression fracture, C6, with degenerative disc disease of the cervical spine.  

2.  The Veteran does not have a leg disability other than bilateral numbness and weakness due to compression fracture of the cervical spine, which is already service connected.  

3.  Prior to March 31, 2005, the Veteran's cervical spine disability was manifested by pain and limited motion; however, it was not manifested by ankylosis, disability tantamount to limitation of forward flexion to 30 degrees or less, combined range of motion to 170 degrees or less, or doctor-prescribed bed rest.  

4.  For the period since March 31, 2005, the Veteran's degenerative disc disease of the cervical spine is manifested by severe limitation of motion, but the functional impairment has not equated to ankylosis of the cervical spine; the disability was not manifested by any incapacitating episodes in association with intervertebral disc syndrome.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a shoulder disability that is the result of disease or injury incurred in or aggravated by active military service, and any such disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010); 38 C.F.R. § 3.310 (2006).  

2.  The Veteran does not have a leg disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

3.  The criteria for an initial rating in excess of 10 percent for compression fracture, C-6, with degenerative disc disease of the cervical spine, are not met for the period from February 6, 2004 to March 31, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5243 (2010).  

4.  For the period since March 31, 2005, the criteria for a disability rating in excess of 30 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2004 from the RO to the Veteran, which was issued prior to the RO decision in August 2004.  Additional letters were issued in March 2006 and June 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claims on appeal, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  He was provided an opportunity to submit additional evidence.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a fair disposition of the claim decided herein.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Veteran has been afforded VA examinations on the issues, which examinations are adequate for deciding the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the appeal.  

Accordingly, the Board finds that VA has satisfied its duty to the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA with no additional benefit flowing to the Veteran. The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The service treatment records (STRs) indicate that the Veteran was seen on several occasions for complaints of neck pain and pain between the shoulder blades; he was diagnosed with somatic dysfunction.  The Veteran was seen in September 1986 with complaints of right shoulder pain; the impression was muscle strain and spasm.  An X-ray study of the cervical spine in January 1987 revealed mild anterior compression, mainly at the superior aspect of the C6 vertebral body consistent with compression fracture.  In December 1991, the Veteran was seen with complaints of pain in the right upper back and shoulder; the assessment was left shoulder blade pain.  No abnormalities were reported at the time of review of the Veteran's medical records for separation in January 1993.  

The Veteran's initial claim for service connection for a neck disorder (VA Form 21-4138) was received in February 2004.  Submitted in support of the claim was a medical statement from Dr. David Plattner, dated in November 2003, indicating that the Veteran was a helicopter pilot in the Air Force; during that time, he received chiropractic treatment at Plattner Chiropractic clinic from about June 1987 through October 1991.  Dr. Plattner noted that the Veteran began experiencing neck pain with resulting headaches and back pain while completing Air Force helicopter pilot training.  In addition, while stationed at Whiteman AFB, he also began experiencing shoulder and leg pains from performing duties as a helicopter pilot of the UH-1H helicopter.  Dr. Plattner stated that all those conditions were treated as acute with only temporary relief of symptoms; the conditions then became chronic.  Dr. Plattner stated that the chiropractic clinic has treated the Veteran on a regular basis for chronic neck, back, shoulder, and leg pain connected to his military service during the period of active duty.  He stopped receiving treatment at the clinic about the time he began receiving treatment through the Air Force when two osteopaths were transferred to Whiteman AFB.  

Also submitted in support of the claim was the report of an MRI of the cervical spine, performed in November 2003, which showed a mild disc bulge resulting in mild left neural foraminal stenosis at C4-5, but without central canal stenosis; the study also showed mild diffuse disc bulge at C6-7, but without neural foraminal stenosis or central canal stenosis.  

The Veteran was afforded a VA examination in May 2004.  At that time, it was noted that the Veteran had degenerative disc disease of the cervical spine.  The Veteran was able to flex the cervical spine to 40 degrees, which was a loss of 5 degrees because of pain.  He was able to extend to 35 degrees which was a loss of 5 degrees because of pain.  He was able to tilt his head to the right to 50 degrees, which is a 15 degree loss because of pain and to the left 50 degrees, which was also considered a 15 degree loss because of pain.  He was able to tilt the head to the left 30 degrees, which was a 10 degree loss because of pain, and to the left 30 degrees, which was a 10 degree loss because of pain.  The tendon reflexes in the arms were 2/4 at the elbow level bilaterally and 1/4 at the wrist level bilaterally.  The sensation to pinprick and vibratory stimulation of the arms were diminished bilaterally.  The grip of the right hand was approximately 20 percent less than that of the left.  There was some decrease in cervical muscle tone.  The assessment was degenerative disc disease of the cervical spine with abnormalities as described with neck pain, bilateral arm radiation, decrease in strength of the right arm, decrease in sensation to both arms, and moderate disability with progression.  

Of record is the report of an MRI of the cervical spine, dated in November 2004, which revealed an epidural hematoma extending from C5 to T6 with the evidence of cord compression around the T4 level.  There were subtle cord signals on titubated images, suggestive of edema.  The impression was epidural hematoma and thoracic cord compression.  

On the occasion of another VA examination in March 2005, the Veteran indicated that he had pain in his neck that had been present since the 1980s, and it radiated into both upper extremities.  He stated that the pain occurs every day, lasts all day and is described as severe.  It was noted that the Veteran has very limited motion because of his pain and muscle spasm.  He was unable to give any precipitating or alleviating factors.  The examiner noted that the Veteran had no additional limitation of motion during flare-ups and following repetitive use.  He utilized a cane to aid with ambulation for short distances, and must use a wheelchair or an electric cart for long distance ambulation due to his neck and back problems.  Range of motion in the cervical spine revealed flexion from 0 degrees to 5 degrees with severe pain throughout; he only extended to neutral with pain.  He was unable to right lateral rotate, left lateral rotate, right lateral bend and left lateral bend due to his severe pain and spasm.  Reflexes in the upper extremities were 2+ to 3+ in the biceps, triceps, and brachioradialis bilaterally.  His motor strength was 3-4/5 in all muscle groups of bilateral upper extremities.  Sensation was decreased in all dermatomes in both upper extremities.  X-ray study of the cervical spine revealed a slight narrowing of the disc space at C5-6 level; any compression fracture or subluxation was not present; and lordotic curvature of the cervical spine was adequately preserved.  The pertinent diagnosis was cervical spine compression fracture at C6 with continued symptoms since the 1980s with development of an epidural hematoma that has left him with severe weakness and limited motion in the cervical spine and neurological deficits with motor and sensory deficits in both upper extremities.  

Following a review of the Veteran's claims folder in November 2005, a VA examiner reported a diagnosis of spinal epidural hematoma of unknown cause at the cervicothoracic level, and degenerative C5-6 disc with possibly a mild compression of the C6 vertebral body.  The examiner stated that it was his belief that the current neurological deficit is related to the Veteran's epidural hematoma; he noted that the hematoma extended from C6-7 to T5-6.  

The Veteran was afforded a VA examination in February 2007.  At that time, he indicated that he had very severe cervical pain and pain in his lower extremities; he stated that he was not at a point where he was in a wheelchair.  The Veteran noted that he has a very difficult time walking because his legs have a tendency to give out.  He reported tingling and numbness of his fingers.  The Veteran stated that he had not had an incapacitating episode in the last year.  Any repetitive motion of his neck is very painful; he holds his neck quite stiff.  He used no collar.  It was noted that the Veteran used a wheelchair for mobility, he had no endurance and no strength; he was unable to do any work around the house.  He stated that he did not have any flare-ups, the pain is constant.  He fatigued easily.  He has had no injections into his neck.  Examination of the neck revealed tenderness to palpation of the muscles of the neck.  The Veteran was unable to flex or extend and he had no lateral rotation or flexion.  The examiner stated that when he attempted to move the Veteran's neck, the Veteran resisted and had pain.  He had 2+ reflexes in the elbows.  He was able to elevate his arm to 90 degrees in abduction and flexion.  He had weak grip strength in the hands bilaterally.  He had decreased pinprick in the upper extremities of the arm, forearm and fingers.  The ulnar, median and radial nerves appeared to be intact.  An x-ray study of the cervical spine, conducted in March 2005, showed disc space narrowing at C5-6.  With repetitive motion of the cervical spine, there was no change in range of motion, coordination, fatigue, endurance or pain.  The pertinent diagnoses were old compression fracture with disc narrowing at C5-6; cervical and thoracic epidural; chronic pain of the cervical spine and lower extremities secondary to cervical and hematoma with cord compression by x-ray; and bilateral cervical radiculopathy of upper extremities secondary to cervical hematoma.  

Of record is a statement from Dr. Leyka M. Barbosa, dated in August 2007, indicating that the veteran's records had been destroyed; however, the archived billing records indicate that, during the period from September 1999 through November 1999, the Veteran had the following diagnoses: ankylosing spondylitis; inflammatory spondylitis; positive antinuclear antibody test; and testicular hypoplasia associated with low testosterone level.  

Also of record is a statement from Dr. Stanley C. Evans, dated in October 2007, indicating that the Veteran was seen in his office with a long medical history regarding neck and back pain.  Dr. Evans stated that the Veteran is currently received medical attention, including pain management for his cervical spine, thoracic spine, and lumbar spine.  

Received in November 2007 were private treatment reports dated from May 1998 through December 2006.  These records consist of radiographic studies of the spine, mainly the lumbar spine.  

On the occasion of a VA examination in November 2007, the Veteran indicated that he had weakness in both lower extremities due to a previous cervical epidural hematoma after surgery.  There were no periods of flare-ups.  He missed approximately 30 days of work per year due to his back; he has had no incapacitating episodes in the last 12-month period.  Following an evaluation of the lumbar spine, the Veteran was diagnosed with myofascial lumbar syndrome with a previous cervical hematoma causing bilateral lower extremity numbness and weakness.  

The Veteran was afforded a VA examination for evaluation of his cervical spine disorder in May 2009.  It was noted that the Veteran arrived for the examination in a motorized wheelchair.  The examiner reported the Veteran suffered an acute episode of epidural hematoma in 2004 and was "paralyzed for a while."  He began to move on his own, walking, using crutches and a walker, but because of ground level falls, transferred to a wheelchair in 2007, and received a motorized wheelchair one and a half years ago.  The Veteran indicated that he has been using a wheelchair on and off since he left service in 1994, but not due to his neck.  The Veteran described constant baseline pain at the back of his neck; he stated that the pain was overall sharp with occasional throbbing.  He stated that the neck pain is aggravated by any movement.  The Veteran reported flare-ups as sharpness that can last minutes to hours.  The Veteran described a circumferential type numbness and decrease in sensation through both legs, all the way down to his toes, and his wife described a foot drop in his feet.  He endorsed a periodic bilateral foot drop, usually one or the other, left greater than right.  There were no incapacitating episodes for the spine condition.  It was noted that the Veteran has been working since March 2009, reviewing documents but "I don't get around as much as I need to."  The Veteran indicated that he is unable to get up and move around due to his cervical spine issues.  

On examination, it was noted that the Veteran was in no apparent distress.  Posture and gait were abnormal in the sense that his gait was not assessed.  However, the Veteran transferred from his motorized chair to the clinic table with the assistance of his wife.  The Veteran stated that he was not capable of walking any distance beyond transferring.  The cervical spine demonstrated a flexion to 5 degrees, then 10 and 10 on repeated examination.  Extension was to 5 degrees, then 10 and 10.  Left lateral flexion was 8 degrees, then 8 and 5 on repeated testing.  Right lateral flexion was 8 degrees, then 8 and 10 on repeated examination.  Right and left rotation was 5 degrees each on three separate trials.  The Veteran reported pain throughout all those ranges.  He had a generalized tenderness throughout his cervical and trapezius muscles; however, there was no spasm.  The Veteran had give-way strength in the upper and lower extremities with barely touching hands and feet.  From a sensory standpoint, the Veteran described a stocking distribution, decrease in sensation from his hips all the way down to his toes, nonphysiological and not caused by the spine.  Except as noted above, there was no change in active or passive range of motion during repeat motion testing and no additional losses of ranges of motion of the involved joints due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  

It was noted that an MRI from November 2004 showed some bulging annuli in the middle and lower cervical spine with posterior element hypertrophy.  There was no large herniated nucleus pulposus or severe foraminal narrowing that was appreciated.  However, the Veteran did have an epidural mass from C6-C7 to the level of T5-T6 that did compromise his spinal canal leading to his apparent paralysis that he described previously.  The pertinent diagnosis was cervical degenerative disc disease, mild, with osteophytic formation as well.  The examiner noted that the Veteran described radiating symptoms from the time of service; however, this is not compatible with his MRI from 2004, which showed an acute epidural mass.  He does have symptoms that are compatible with compromise of the spinal cord from an epidural mass with other contradictory symptoms that are not compatible with examination findings.  The examiner further noted that there was a possible mild to moderate cervical myelopathy related to the epidural mass from 2004, but this was less likely than not related to the neck injury or degenerative disc disease.  

At his personal hearing in October 2009, the Veteran reported that he had problems with his shoulders and leg while in the military.  The Veteran maintained that all of his doctors have indicated that his shoulder disorder is related to the compression fracture of his cervical spine.  The Veteran indicated that he has pain down in his arms, in his entire back, and the pain radiates into his legs and his feet.  The Veteran related that he has bounced from job to job as a result of his inability to stand due to his back disorder.  The Veteran argued that his shoulder and leg problems are caused by pinched nerve in his neck and lower back.  

The Veteran was afforded another VA examination in June 2010.  The examiner noted that the Veteran is already service-connected for bilateral arm pain with decreased sensation, and bilateral lower extremity numbness and weakness associated with his neck disability.  The Veteran reported constant pain in his neck; he described the pain as pinching in nature, and the severity as 6 to 7 on a scale from 1 to 10.  The Veteran related that the neck pain is aggravated further "moving basically;" he stated that any rapid movement side-to-side or even in a car will cause neck pain.  He will then flare to 8 to 9 and this will last for days.  It was noted that the Veteran has used various medications including more recently Excedrin and Flexeril, and he stated that Percocet is also helpful.  The Veteran reported pain in the lower extremities; he stated that since his hemorrhage into the epidural space, he has had weakness, but that his foot pain has been since the 1980s.  The examiner stated that, other than the epidural hematoma, the Veteran denied any spinal neoplasms, radiating neurologic symptoms and no incapacitating episodes.  The Veteran had multiple other complaints, including his bilateral shoulders, left greater than right, which he states began some time in 1988 after he was pressed regarding onset.  He described pain across the C joint and then radiating pain from the shoulder down to his arms, but he cannot separate this out from any radiating symptoms from his neck to his arms.  The Veteran did not report any change from the prior examination.  He continued to work since March 2009.  There were no other specific limitations to his ability to perform his usual duties secondary to his cervical spine disorder.  

On examination, it was noted that the Veteran was in no apparent distress but was seated; he shifted onto his left buttock as he stated that the left sacroiliac joint was painful.  His posture and gait were abnormal.  He was assessed and is able to stand up on his own from his motorized wheelchair.  He walked the 3 feet to turn and sit on the clinic table and was able to reverse the process to sit back in his wheelchair but has an appearance of someone that has a whole body myalgias, arthralgias rather than any specific nerve dysfunction.  Nonetheless, the examiner was unable to have the Veteran do heel, toe and tandem walking as he seemed fairly unsteady on his feet.  He did not use or need any other assistive or corrective devices other than the motorized wheelchair and at times the walls at home and at work to lean on as he moves about.  He was quite markedly tender along the occipital regions bilaterally, and the paracervical muscles.  There were no spasms.  Flexion was to 30 degrees, extension to 0 degrees, right and left lateral flexion to 10 degrees each, and right and left rotation 15 degrees each, with pain throughout all those motions.  With the lower leg, there were no other abnormalities or complications outside of what was discussed in the history; therefore, nothing further was felt to be necessary in terms of assessment.  His cranial nerves II through XII were grossly intact.  He has a right meralgia paresthetica along the thigh that is consistent with his diagnosis.  No other provocable radiculopathy.  Straight leg raise, Hoffman and spurling were all negative.  Clonus and Babinski sings were negative.  The Veteran had reflexes of 0 throughout the upper and lower extremities.  

The examiner indicted that, except as noted in the history and examination above, there was no change in active or passive range of motion during repeat motion testing and no additional losses or ranges of motion or loss of function of the involved joints or spine, due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups or loss of function.  The examiner stated that it does not appear that there has been any confirmation of a diagnosis of ankylosing spondylitis despite the letter from Dr. Barbosa; as a result, x-rays were ordered.  X-ray study of the sacroiliac joints was normal.  The pertinent diagnosis was cervical degenerative disc disease that is mild with osteophytic formation as well.  The examiner stated that the Veteran did not present with any consistent radiculopathy of the upper or lower extremities that would suggest cervical myelopathy.  There are no other neurologic deficits that would be consistent with his cervical spine disorder.  The examiner also reported a diagnosis of bilateral bicipital tendinitis of the shoulders, and bilateral sacroiliac joint dysfunction.  

The examiner stated that the Veteran's bilateral shoulder presentation was not consistent with what is described in service in regards to the right shoulder/scapular region.  Therefore, his current shoulder disorder was not at least as likely as not related to the complaints in service.  With respect to the leg disorder, the examiner noted that there was no specific leg disorder that can be determined outside of what has already been reported by others in regards to the Veteran's lower extremity symptoms already service connected.  There was not a separate disorder that can be given a diagnosis for his lower legs.  

In March 2011, the Veteran's claims folder was referred to the VA examiner who conducted the June 2010 examination for review and an opinion regarding the bilateral shoulder disorder.  The examiner noted that the pertinent diagnosis was bilateral bicipital tendinitis of the shoulders.  The examiner observed that the Veteran's bilateral shoulder presentation was not consistent with what was described in service in regards to the right shoulder/scapular region.  Today, he has pain in the bilateral biceps tendon region as well as along the acromioclavicular joint.  The examiner noted that this was an entirely different presentation than what he had while in service.  Therefore, he concluded that it was not at least as likely as not related to the complaints in service.  The examiner also noted that the Veteran is service connected for several orthopedic conditions.  There was no obvious association of his bilateral bicipital tendinitis being related to his service-connected conditions.  The examiner explained that the current service-connected conditions do not place undue stress and strain on the Veteran's arms, there were no direct or indirect associations between his development of bicipital tendinitis and his service-connected conditions, and the shoulders have not been made worse by his service-connected conditions.  

III.  Analysis--Service Connection

Service connection may be granted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. § 3.310 directed, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

As noted above, there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  38 C.F.R. § 3.310 (2006).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

A.  Leg Disability

The Veteran contends that he has a chronic leg disorder that is the result of his active military service.  Alternatively, the Veteran contends that he has a chronic leg disorder that was caused or aggravated by his service-connected cervical spine disorder.  Thus, he believes that service connection is warranted on either a direct or secondary basis.  

Post-service VA treatment records and examination reports document complaints from the Veteran of radiating pain and weakness in his lower extremities, including his legs and feet.  In a medical statement from Dr. Plattner, dated in November 2003, he stated that the Veteran began experiencing leg pains while performing duties as a helicopter pilot and those conditions were treated as acute with only temporary relief of symptoms.  Dr. Plattner also stated that the conditions then became chronic.  In another private medical statement, dated in October 2007, Dr. Stanley Evans opined that the Veteran's leg pain was more likely than not associated with his "service medical condition."  (The Board notes that the Veteran is currently service connected for residuals of spinal hemorrhage, right and left lower extremity numbness and weakness, associated with compression fracture, C-6, with degenerative disc disease of the cervical spine.)  

The Board remanded the claim in February 2010, in part, to determine whether the Veteran in fact had any chronic leg disability and whether such disorder is related to his period of service, or whether such a disorder was caused by or made worse by his service-connected cervical spine disorder.  In June 2010, the Veteran underwent VA examination pursuant to the remand.  The examiner reviewed the claims file, including VA treatment records and examination reports.  The examiner noted that there was no specific leg disorder that can be determined outside of what has already been reported by others in regards to the Veteran's lower extremity symptoms already service connected.  There was no separate disorder that can be given a diagnosis for his legs.  According to the June 2010 VA examination, the Veteran does not have a disability of the lower extremities outside of what has already been service connected.  The symptomatology involving the legs is attributable to residuals of spinal hemorrhage, right and left lower extremity numbness and weakness, for which the Veteran is already service connected.  The VA examiner's finding is probative of the issue and it is consistent with the other evidence of record.  To the extent that the Veteran's symptoms involving the legs result in impairment, that impairment is accounted for in the disability ratings for service-connected residuals of spinal hemorrhage, right and left lower extremity numbness and weakness, rating questions that are not now before the Board.  

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have a chronic leg disorder other than the numbness and weakness already service connected.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for a leg disorder is not warranted on either a direct or secondary basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

The only evidence in support of the Veteran's claim is his own statement.  The Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a layman, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  

With no competent evidence that the Veteran has a leg disorder outside of what is already service connected, the threshold legal requirement for establishing service connection is not met.  In the absence of proof of a present disability, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability).  The benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the claim of service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

B.  Shoulder Disability

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Board acknowledges that the Veteran sought treatment for complaints of pain between the shoulder blades in December 1991; however, the records do not reflect a diagnosis of a shoulder disorder.  And, no chronic shoulder disorder was reported when the Veteran's medical records were reviewed for separation in January 1993.  The first clinical documentation of the onset of a shoulder disorder is in June 2010, some 17 years after service separation.  

There are conflicting medical opinions of record regarding the relationship between a current shoulder disorder and military service.  Significantly, in a medical statement dated in November 2003, Dr. Plattner stated that he had treated the Veteran for chronic shoulder pain connected to his military service.  On the other hand, the June 2010 VA examiner opined that the Veteran's bilateral shoulder disorder was not at least as likely as not related to the complaints of shoulder problems in service.  He explained that the Veteran's current bilateral shoulder presentation was not consistent with what was described in service.  

In assessing evidence such as medical opinions, the failure of a physician to provide a basis for his/her opinion goes to the weight of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

For the reasons below, the Board finds that the opinion offered by the June 2010 VA examiner is more persuasive than the opinion rendered by Dr. Plattner.  Significantly, Dr. Plattner failed to provide a rationale for the opinion expressed.  And, there is no indication that he had access to or reviewed the Veteran's claims folder and associated medical records.  The June 2010 VA examiner included a thorough review of the Veteran's claims file, including the statement from Dr. Plattner; the Veteran's medical history was considered, and a complete rationale was provided.  Also, the opinion appears consistent with the remainder of the record.  As such, the VA opinion is of greater evidentiary value.  

As for the Veteran's statements and testimony, relating his current bilateral shoulder disorder to service, although the Veteran is competent to describe symptoms pertaining to his claimed disability, whereas here, the question involved is one of medical causation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  While the Veteran is competent to say he experienced shoulder symptoms since service, only a qualified expert is competent to say that the symptoms are attributable to what happened in service.  

With regard to entitlement to service connection on a secondary basis, the record reflects that service connection has been granted for compression fracture, C6, with degenerative disc disease of the cervical spine.  What is missing from the record, however, is competent medical evidence showing that the Veteran's bilateral shoulder disorder is related to the service-connected cervical spine disorder.  38 C.F.R. § 3.310.  The only probative medical opinion of record is against the Veteran's claim.  In an addendum dated in March 2011, the June 2010 VA examiner stated that there was no obvious association of the Veteran's bilateral bicipital tendinitis being related to his service-connected conditions.  The examiner explained that the current service-connected conditions do not place undue stress or strain on the Veteran's shoulders.  There were no direct or indirect association between his development of bicipital tendinitis and his service-connected conditions and they have not been made worse by his service-connected conditions.  

Although the Veteran attributes his bilateral shoulder disorder to his service connected cervical spine disorder, the Board may discount lay evidence when appropriate.  While the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the chronic shoulder disorder.  Here, the Board finds his assertions to be of less value than the contemporaneous records during service and the June 2010 and March 2011 VA examiner's opinions.  While the evidence of record shows that the Veteran has a bilateral shoulder disorder, the Board finds that the more convincing evidence shows that his disability is not attributable to, or made worse by, his service-connected compression fracture and degenerative disc disease of the cervical spine disorder.  

Put simply, the evidence does not establish that the Veteran had a chronic bilateral shoulder disorder during active service or that a current shoulder disorder is otherwise related to active service.  Also, the evidence shows no relationship between a shoulder disorder and service-connected cervical spine disorder.  There is no proof of causation and no proof of aggravation.  Hence, a shoulder disorder is not proximately due to or the result of a service-connected disease or injury.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service connection for a shoulder disability is denied.  

IV.  Analysis--Higher Evaluations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

A.  February 6, 2004, to March 31, 2005

Historically, as noted above, by rating action of August 2004, the RO granted service connection and assigned an initial 10 percent rating for compression fracture, C6, with degenerative disc disease of the cervical spine, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5010, 5243.  Subsequently, in December 2005, a DRO's decision increased the rating from 10 percent to 30 percent, effective March 31, 2005.  

The General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, and encompassing Diagnostic Codes 5235 through 5243, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease:

A 10 percent evaluation is warranted where there is forward flexion of the cervical spine greater than 30 degrees but not greater that 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent evaluation is warranted where there is forward flexion of the cervical spine greater than 15 degrees but not greater that 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine.  Id.  

Under Diagnostic Code 5243, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) may be made either on the total duration of incapacitating episodes over a 12-month period or by the general rating formula for diseases and injuries of the spine, whichever method results in the higher evaluation when all disabilities are combined.  

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

After reviewing the record, the Board concludes that a rating in excess of 10 percent is not warranted for the period prior to March 31, 2005.  The Board points out that the current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  To warrant a 20 percent evaluation, the evidence must show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher evaluation may also be based upon the frequency and duration of any incapacitating episodes.  

In light of the evidence above, the Board finds that an evaluation higher than 10 percent for degenerative disc disease of the cervical spine is not warranted.  Specifically, during the period prior to March 31, 2005, the Board observes that the evidence shows the functional equivalent of forward flexion of the cervical spine to 35 degrees when examined in May 2004.  While he had pain with motion, there was no showing of paravertebral muscle spasm or guarding.  The combined range of motion was greater than 170 degrees.  These findings do not justify an evaluation higher than 10 percent disabling under the general formula.  Furthermore, there is no evidence of spasm or guarding that would account for the report of kyphosis.  

The Board has reviewed the competent evidence and also finds that there is no finding of favorable or unfavorable ankylosis of the entire cervical spine, and the Board finds that the Veteran's slight limitation of motion of the cervical spine during this period, even with consideration of pain, is not equivalent to ankylosis.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  

A rating under the Formula for Rating disc syndrome is not warranted.  The Formula for Rating disc syndrome provides a rating of 20 percent for disc disease with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in the previous 12 months.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)  The evidence of record does not contain any showing of incapacitating episodes, and there is no evidence, or even allegation, of doctor-prescribed bed rest.  In fact, during the May 2004 VA examination, it was specifically reported that there had been no incapacitation during the past 12 months due to neck pain.  Thus, a rating in excess of 10 percent is not warranted.  

In conclusion, there is no schedular basis for an evaluation in excess of 10 percent for the Veteran's cervical spine disability during the period prior to March 31, 2005.  An extraschedular rating may be assigned where there is evidence of exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disorder, which would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  In other words, extraschedular ratings may be assigned when the schedular criteria are inadequate to evaluate the disability.  

In this case, the evidence does not show that the schedular criteria are inadequate to evaluate the Veteran's cervical spine disability for the period prior to March 31, 2005.  The problems complained of by the Veteran, and reported in the record, are the very problems contemplated by the pertinent rating criteria, with application of 38 C.F.R. §§ 4.40, 4.45, 4.59.  In the absence of such evidence, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) have not been met.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


B.  Since March 31, 2005

The Veteran was granted an increase in his evaluation to 30 percent based on the findings of the March 2005 VA examination report.  The Veteran's flexion had decreased dramatically, to the point that he had severe pain throughout his range of motion, and could not flex the cervical spine more than 5 degrees.  He only extended to neutral with pain.  He was unable to right lateral rotate, left lateral rotate, right lateral bend and left lateral bend due to his severe pain and spasm.  The pertinent diagnosis was cervical spine compression fracture at C6 with continued symptoms since the 1980s with development of an epidural hematoma that has left him with severe weakness and limited motion in the cervical spine.  Notably, however, the examiner did not find that the Veteran had ankylosis of the cervical spine.  Similar findings were reported on examination in May 2009.  More recently, on examination in June 2010, the Veteran was able to flex to 30 degrees, although with pain throughout the range of motion.  However, at no time did the examiners report ankylosis.  A 40 percent evaluation is appropriate where a Veteran has unfavorable ankylosis of the cervical spine, which is not the case here.  Therefore, even when taking into consideration functional limitations due to the DeLuca factors, a higher evaluation is not warranted.  Consequently, the Board finds that disability due to the cervical spine problems most nearly approximates the criteria for a 30 percent rating and such disability is not so severe as to rise the level of the next higher rating.  An evaluation in excess of 30 percent is not warranted for the period beginning March 31, 2005.  

As before, the medical evidence does not show incapacitation as a result of the cervical spine disorder.  As such, the Board finds that the medical evidence of record does not show that the Veteran had incapacitating episodes with a total duration of at least 4 weeks.  As the evidence does not show that there were any incapacitating episodes as defined by 38 C.F.R. § 4.471a, Diagnostic Code 5243, a higher evaluation is not warranted on the basis of incapacitating episodes at any time, because there is no evidence of bed rest prescribed by a physician due to the cervical spine disorder.  The Veteran is not entitled to an increased evaluation under this code.  

The Board does note that the RO has separately evaluated neurologic deficit affecting the extremities.  The Veteran has not questioned these determinations, and such issues are not in appellate status.  

Finally, the Board has considered whether the case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1) (2010).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  In this case, the Board finds that the rating criteria specifically contemplate the type and degree of symptomatology reported by the Veteran and noted on examinations.  Therefore, the Board finds that the criteria for submission for an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b) (1) (2010) are not met.  


ORDER

Service connection for a shoulder disability is denied.  

Service connection for a leg disability is denied.  

An initial rating in excess of 10 percent for compression fracture, C-6, with degenerative disc disease of the cervical spine, prior to March 31, 2005, is denied.  

A rating in excess of 30 percent, for compression fracture, C-6, with degenerative disc disease of the cervical spine, from March 31, 2005, is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


